Citation Nr: 1431050	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO. 07-38 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for service-connected left lower extremity peripheral neuropathy.

2. Entitlement to an increased rating in excess of 20 percent for service-connected right lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO granted an increased rating of 20 percent for left and right peripheral neuropathy in a May 2010 rating decision. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and therefore still on appeal. Id. Both increases were effective August 22, 2005, covering the entire period on appeal.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran's claim for TDIU was denied in an unappealed April 2007 rating decision. Since then, the Veteran has continued to indicate that he is currently employed and working. As such, the Board finds that the issue of TDIU has not been re-raised by the record.

The Board remanded the issues on appeal for additional development in March 2009 and November 2011. The directives having now been substantially complied with, the matters are again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to type II diabetes mellitus, hypogonadism to include as secondary to type II diabetes mellitus, and hypertension to include as secondary to type II diabetes mellitus and PTSD, and whether new and material evidence has been submitted sufficient to reopen the Veteran's claims of service connection for left and right upper extremity neuropathy to include as secondary to type II diabetes mellitus and erectile dysfunction to include as secondary to type II diabetes mellitus have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran's service-connected diabetic neuropathy of the left lower extremity is not manifested by more than moderate incomplete paralysis.

2. The Veteran's service-connected diabetic neuropathy of the right lower extremity is not manifested by more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2013).

2. The criteria for an increased rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued VCAA letters in November 2005, prior to the initial unfavorable adjudication in February 2006, and in October 2007. The letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. The claims were readjudicated by way of a September 2012 supplemental statement of the case.  As the letters contained all of the necessary information listed above, VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in January 2006, June 2009, and August 2012. The examinations were adequate because the examiners reviewed the claims file, conducted medical examinations of the Veteran and provided sufficient information for the Board to render an informed determination. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for his right and left lower extremity diabetic peripheral neuropathy. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's left and right leg peripheral neuropathy are currently rated by analogy to Diagnostic Code 8521, covering impairment of the common peroneal nerve, and are assigned 20 percent ratings based on the presence of moderate incomplete paralysis. See 38 C.F.R. § 4.118, Diagnostic Code 8521. 

However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria are not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991). 

Here, the Veteran is service connected for peripheral neuropathy that affects the entirety of his left and right lower extremities, and not just the lower portions thereof. In light of that fact, the Board finds it is more appropriate to rate the Veteran under Diagnostic Code 8520 for impairment of the sciatic nerve as opposed to impairment of the common peroneal, as the criteria for Diagnostic Code 8520 encompass manifestations affecting the entirety of the lower extremity, and not just the lower portion, such as the foot and toes. Therefore, in evaluating the Veteran's claims, the Board will first address the rating criteria under Diagnostic Code 8520, followed by any further applicable diagnostic criteria.

Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id. An 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or lost. Id.

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Tic douloureux may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran contends he is entitled to an increased rating in excess of 20 percent for left and right lower extremity diabetic neuropathy. As the analysis is substantially the same for both claims, the Board will address both issues together.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service connected right and left lower extremity peripheral neuropathy. Throughout the period on appeal, and specifically in March 2007, February 2007, October 2007 and April 2009, the Veteran has complained of constant pain, numbness, tingling, and burning sensations, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). He has also reported that these symptoms interfere with his ability to work and function on an every day basis. Id. 

The Veteran's wife also submitted an April 2009 statement indicating that the Veteran experiences consistent pain, which results in an impaired ability to walk, increased irritability, and difficulties at work, all of which she is also competent to report. Id. However, the Veteran's wife also stated in March 2007 that the Veteran's legs were "shrinking up." 

Finally, the Veteran has submitted lay statements from his mother, step-father, and three friends, all of which testify to the pain the Veteran experiences and the fact that it limits his ability to work, walk, and engage in social events. All of these statements are also competent. Id. 

Turning to the medical evidence, the January 2006, June 2009, and August 2012 VA examiners all found that the Veteran's motor and strength testing was at least 3+ out of 5 bilaterally, although ankle reflexes were noted to be absent in the June 2009 and August 2012 examinations. The Veteran also had an absent left ankle jerk on examination in January 2006. None of the examiners found muscle atrophy to be present in either the left or right lower extremity. 

In January 2006, physical examination revealed that the right ankle reflex and patellar reflexes were normal.  There was questionable muscle wasting of the feet and decreased sensation over the bilateral feet by monofilament testing.  Motor strength testing results were as follows: 3/5 in the left great toe, 4/5 in the left lower extremity, 4.5/5 in the left quadriceps, and 4.5/5 in the right quadriceps, right lower extremity and right great toe.  Sharp and dull testing appeared normal in the lower extremities except slightly decreased sensation was noted in the right inner thigh when checking with monofilament testing.    

During the June 2009 examination, deep tendon reflexes were +2/4 bilaterally for patella but achilles reflexes were absent.  There was no atrophy or hypertrophy.  Strength testing to gravity and resistance was within normal limits for age and bilaterally equal.  There was abnormal and bilaterally equal reduced sensation to pinprick and light touch.  The feet and toes were cool to touch but peripheral pulses were intact.  The examiner concluded that there was mild functional limitation.

On examination in August 2012,  the Veteran had mild numbness and moderate constant pain and paresthesias and/or dysthesias bilaterally.  Motor strength findings were 5/5 on knee extension, knee flexion on the right, ankle plantar flexion on the right and ankle dorsiflexion on the right.  Left knee flexion was 4/5, left ankle plantar flexion was 4/5 and left ankle dorsiflexion was 3/5.  Deep tendon reflexes were absent bilaterally at the ankles and were 1+ at the knees.  Light touch/monofilament testing results were absent bilaterally at the foot/toes and were normal in the knee/thigh and ankle/lower leg bilaterally.  Position and vibration sense was absent bilaterally.  Cold sensation was decreased bilaterally.  There was no muscle atrophy nor were there any trophic changes.  The examiner concluded that there was mild functional impairment affecting the bilateral feet and toes.  

All of the VA examiners noted sensory impairment to varying degrees, including numbness, tingling, constant pain, and other factors. The August 2012 examiner noted more severe and widespread sensory impairment than the January 2006 and June 2009 VA examiners, including the absence of light touch, vibration, and position sensations. The August 2012 examiner also noted moderate constant pain, moderate paresthesias or dysesthesias, and mild numbness bilaterally. Despite these more severe sensory symptoms however, the August 2012 examiner stated that the Veteran suffered only mild incomplete paralysis in the left lower extremity, and did not note that any of the sensory impairment was more than moderate in severity. The examiner also opined that the functional impairment was mild. Overall, the Veteran's left and right lower extremity neuropathy have not been described at any point as being severe in nature. 

The evidence shows that the Veteran has diminished strength on the left which at its worst is 3/5 in the great toe and on ankle dorsiflexion.  Loss of strength on the right was at its worst 4/5.  Achilles reflexes were found to be absent and deep tendon reflexes at the knees were 1+ but there is no atrophy. Although the Veteran's wife noted the Veteran's legs were "shrinking up" and the 2006 examiner noted questionable muscle wasting of the feet, the 2009 and 2012 examiners concluded that while there is diminished strength atrophy is not manifested. These determinations are entitled to greater weight than the lay statement as the 2009 and 2012 examiners specifically conducted physical examinations to determine the manifestations of diabetic neuropathy, including whether there is atrophy. After review of all of the evidence, the evidence shows that the Veteran's left and right lower extremity diabetic neuropathy results in no more than moderate incomplete paralysis. As the lack of strength is not worse than 3/5 on the left and 4/5 on the right, and as the Veteran retains patellar reflexes, albeit diminished patellar reflexes, and as the Veteran has retained sensation in the knee/thigh and ankle/lower leg bilaterally, higher ratings are not warranted.  Moreover, the symptoms noted in August 2012 were mild numbness and moderate pain and paresthesias and/or dyesthesias bilaterally and examiners determined that the ultimate funcational impairment was no more than mild. As such, the Board finds that the Veteran's right and left lower extremity peripheral neuropathy more nearly approximate the current 20 percent rating for moderate incomplete paralysis. See 38 C.F.R. §§ 4.7, 4.124a, Diseases of the Peripheral Nerves, Note. Therefore, an increased rating in excess of 20 percent for the Veteran's right and left lower extremity neuropathy is not warranted for any period of time that is covered by this claim.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The August 2012 VA examiner noted that the superficial peroneal, common peroneal, and tibial nerves were affected by the Veteran's peripheral neuropathy bilaterally. See 38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8522, 8524. However, the examiner indicated that these impairments resulted solely in sensory loss, with the loss of ankle reflexes being also attributed to impairment of the tibial nerve. Thus, the noted impairments of the superficial peroneal, common peroneal, and tibial nerves all, individually, only warrant a maximum rating of the equivalent to moderate incomplete paralysis, which is 20 percent. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. Thus, a higher rating for either the right or left lower extremity peripheral neuropathy based on impairment of either the common peroneal, superficial peroneal, or tibial nerve is not possible. Id.

The Board has also considered the propriety of separate, compensable ratings for the Veteran's common peroneal, superficial peroneal, and tibial nerve impairments. However, the symptoms associated with these impairments, namely constant pain, numbness, tingling, a burning sensation in his feet, absence of ankle reflexes, and the absence of light touch, vibration and position sensations, are the same symptoms for which a 20 percent rating is assigned based on moderate incomplete paralysis of the sciatic nerve. As the symptoms of the Veteran's common peroneal, superficial peroneal, and tibial nerve impairments are duplicative of the symptomatology of the Veteran's service-connected right and left lower extremity diabetic neuropathy, separate ratings would constitute pyramiding and are therefore not warranted. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

The lay evidence concerning the Veteran's pain and functional limitations is competent and has been considered.  However, as discussed above, the evidence as a whole does not reflect that the Veteran's level of disability in either lower extremity more nearly approximates moderately severe incomplete paralysis.  Therefore, the Board finds that increased ratings for left and right lower extremity diabetic radiculopathy are not warranted. 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8520. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected right and left lower extremity diabetic neuropathy are manifested by mild functional impairment, absent ankle reflexes, tingling, numbness, constant pain, and absent light touch, positional and vibration sensation. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. In summary, the schedular criteria for nerve disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to nerve disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is mild functional impairment, absent ankle reflexes, tingling, numbness, constant pain, and absent light touch, positional and vibration sensation. To the extent that his wife reported irritability, it is noted that the Veteran is separately service-connected for posttraumatic stress disorder. In short, there is nothing exceptional about the Veteran's left and right lower extremity diabetic neuropathy as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.


ORDER

Entitlement to an increased rating in excess of 20 percent for service-connected left lower extremity peripheral neuropathy is denied.

Entitlement to an increased rating in excess of 20 percent for service-connected right lower extremity peripheral neuropathy is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


